Case 3:19-mj-00069-JCH Document 24 Filed 01/08/20 Page 1 of 2 Pageid#: 51
                                                                             CLERK'S OFFICE U.S,DIST.COURT
                                                                                 AT CHARLOU ESVILE,VA
                                                                                         FIl.ED

                                                                                    JA. 28 2022
                           IN TH E IJN ITED STATES D ISTRICT COU RT              JU l C. U L ,
                       FOR THE W ESTERN DISTRJCT OF VIRGW IA                    BY-
                                                                                      E W
                                     Charlottesville Division

UN ITED STATES OF AW RICA ,                                 CaseN o.3.
                                                                     .19-mJ*c69



TN OTH Y LITZEN BU RG,                                      By: JoelC.Hoype
     Defendant.                                             United StatesM aglstrate Judge

       PendingbeforetheCpurtistheJointMotiontoExtendTimefor'lndictment(çtM otion'').
ECF N o.21.ln the M otion,thepartiesask the Courtto extend thetim e forthe courtto hold a

preliminary hearing,which wasscheduled forJanuary 6,2020,bythirty days,seeFed.R.Civ.P.
5.1,andtoextendthetimeforindice entbysixtydays,see18U.S.C.j31611)(requiringan
indictmentbefiledwithintllirtydqysafteranindividualisarrestedon acriminalcomplaint).As
v otm dsforthe extensions,counselfortheD efendantand the Governm bntasjertthattheparties

areexploringapre-indictm entdisposition and tiatcotmselforthedefendantrequiresadditional
tim e to evaluatù the evidence to determ ine whethersuch a disposition isfeasible and to prepare'
                       '
.

foraprelim inmy headng.

       UponconsiderationoftheM otion,Ifmdthatthedefendantconsehtsto extending the

tim e to hold a prelim inmy hearing and thétthe M otion show sgood cause fortheextension..

Furtherm orç,1fm d thatfailing to v antthe extension oftim e to indictwould deny the Defendant

andtheGovernmentthetimereasonablynecessaryforeffective#reparation,tn
                                                                   'kingintoaccount
theexerciseofduediligence.See18U.S.C.j3161(h)(7)(B)(iv).Accordingly,itishereby
                                           ORD ERED

thattheM otion,ECF N o.21,isGR AN TED .The tim e forholding a prelim ine hearing is

extendedby:111% days.Fed.R.Civ.P.5.1(d).Additionally,thetimefortilinganindice ent'in
thiscase isextended from untilFebruary 14,2020,and the additionaltim e resulting from the

                                                    1
Case 3:19-mj-00069-JCH Document 24 Filed 01/08/20 Page 2 of 2 Pageid#: 52




extension shallbe excluded in com puting the tim e within which an indicu entm ustbe filed

tmdertheSpeedyTlialAct.See18U.S.C.j3161(h)(7)(A).
                                                   EN TER:January 7,2020


                                                                <.
                                                   JoelC.Hoppe
                                                   U nited StatesM agistrate Judge




                                                  2
